Citation Nr: 1027729	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran's original claim was previously 
remanded to the RO via the Appeals Management Center (AMC) for 
further development per Board decisions dated January 2005 and 
October 2008.


FINDINGS OF FACT

1.  The Veteran had service in Korea during the period recognized 
by the Department of Defense as the time Agent Orange was used in 
Korea.  However, the Veteran was stationed 11 miles from the DMZ, 
and as such was not exposed to herbicides. 

2.  The Veteran's current type II diabetes mellitus was not shown 
to have been present in service, or within the year following 
service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in, or the result of, 
any incidence of service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  In this 
case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) 
was furnished to the Veteran in June 2003, prior to the date of 
the issuance of the appealed rating decision.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2002, prior to 
the date of the issuance of the appealed rating decision.

The Board further notes that, in a letter from the AMC dated 
November 2008, the Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in a June 2010 supplemental statement of the case.
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected, even though there is no record of such disease 
during service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute or subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and 
soft tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant glomus 
tumor, malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft part 
sarcoma, congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The VA has also determined that there is no positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also, 61 Fed. Reg. 41442-41449, and Fed. 
Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 120 F.3d 1239, 1247-48 )Fed. 
Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic for 
VA purposes, to include diabetes mellitus, becomes manifest to a 
degree of 10 percent or more during the one-year period 
immediately following a Veteran's separation from service, the 
condition may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a), 3.309(a).  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 




Analysis

The Veteran contends that his diabetes mellitus began during his 
active service.  Specifically, during his September 2004 hearing 
before the undersigned Veterans Law Judge, the Veteran asserted 
that he was exposed to Agent Orange while he was stationed in 
Korea close to the Demilitarized Zone (DMZ).  Specifically the 
Veteran stated that he was assigned to A Battery, 2nd Battalion, 
76th Artillery Unit from August 1968 to March 1969 during active 
service.  He stated that although his unit was not stationed in 
the Demilitarized Zone (DMZ), he camped at a location right along 
the DMZ approximately 8 or 9 times during his service.  Each stay 
at this campsite lasted approximately one week.  The Veteran 
contends that he was exposed to herbicides when his unit camped 
along the DMZ. 

While the Board notes that exposure to Agent Orange is conceded 
for those Veterans assigned to specific units in the DMZ in 
Korea, unfortunately, the Veteran's exposure to herbicides is not 
presumed.  The record does show that the Veteran was stationed in 
South Korea with the A Battery, 2nd Battalion, 76th Artillery 
Unit from August 1968 to March 1969.  However, responses from 
JSRRC/CURR indicated that review of the unit history records for 
that time frame documented that the main base camp locations of 
the Veteran's battalion were Camp Beavers and Camp Saint Barbara, 
which were both located approximately 11 miles from the DMZ.  
Moreover, the unit histories did not document the use, storage, 
spraying, or transportation of herbicides.  Further the unit 
histories did not document any specific duties performed by unit 
members along the DMZ.  Although the Veteran is competent to 
assert that he had occasion to be in the DMZ while stationed in 
Korea, the Board finds that his recollections are self-serving 
and simply not credible as they are refuted by service department 
records as discussed above and are unsupported by any 
corroborative evidence. 

Thus, while the Veteran is not entitled to service connection for 
type II diabetes mellitus as secondary to herbicide exposure, as 
discussed above, he is still entitled to a review of his claim to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994).  

Service treatment records were silent to any complaints of, 
treatment for, or diagnosis of diabetes mellitus.  An examination 
upon separation from active service dated January 1969 noted a 
normal endocrine system.

The first documented diagnosis of diabetes mellitus was in 
private treatment records from R.C.C., M.D., dated February 1998, 
which showed treatment requiring insulin and recommending a 
diabetic workup.  On a Diabetes Herbicide Presumption 
questionnaire, Dr. C., indicated he had treated the Veteran for 
diabetes mellitus since 1998.  

However, in December 2002, the Veteran submitted a statement 
indicating that any previous records were not available as his 
previous physician had retired and that he was informed that 
medical records were destroyed after 10 years.  Likewise, at his 
September 2004 hearing, the Veteran testified that he had been 
treated for diabetes mellitus since about 1982.

Subsequent private treatment records from Dr. C., as well as 
current treatment records from W.W., M.D., show continued 
treatment for diabetes mellitus.  Additionally, a December 2009 
treatment record from Dr. W., indicated that the Veteran had a 
history of diabetes mellitus since 1980.

While the Veteran clearly has type II diabetes mellitus, there is 
no indication that the Veteran's current diabetes is the result 
of any incidence of service.  Service treatment records were 
silent to any complaint of or treatment for any endocrine 
disorder, including diabetes mellitus.  Furthermore, the Veteran 
was not diagnosed with diabetes mellitus until the early 1980s, 
at least a decade after his discharge from service.  

The Board further notes that under the circumstance of this case 
the Veteran is not entitled to a VA examination for the purpose 
of evaluating his claim for service connection for diabetes 
mellitus.  This is because under 38 U.S.C.A. § 5103A, such a 
medical examination is unnecessary for VA to make a decision on 
his claim as there is no competent and credible evidence that the 
current disability or symptoms may be associated with service.  
38 U.S.C.A. §  5103A(d)(2)(B).  The Board finds that in view of 
the lack of evidence supporting the Veteran's claim, including 
the length of time that has expired since his discharge from 
service, any medical opinion linking the current diagnosis of 
diabetes mellitus to service or any incident in service, would be 
speculative and therefore not useful to VA in deciding the 
Veteran's claim.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
And as was previously explained herein, VA has attempted to 
obtain competent evidence from the Veteran through the notice and 
assistance requirements of the VCAA, but the Veteran has not 
responded with the type of evidence necessary to substantiate his 
claim.  

In sum, while the Veteran did have service during a period when 
exposure to Agent Orange is conceded for those deployed in Korea, 
there is no competent evidence that he was stationed or performed 
duties in the DMZ area in which herbicides were used.  As such, 
there is no evidence that he was exposed to herbicides while in 
service.  Additionally, there is no medical evidence linking the 
Veteran's current diabetes mellitus to service.  Given the 
foregoing, the Board finds that the preponderance of the evidence 
is against the claim.  There is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for type II diabetes mellitus, to include due 
to exposure to herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


